     Case 1:18-cr-10450-MLW Document 558 Filed 01/12/21 Page 1 of 1



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA           )
                                   )
          v.                       )        Cr. No. 18-10450-MLW
                                   )
ERICK LOPEZ FLORES,                )
HENRI SALVADOR GUTIERREZ,          )
ELISEO VAQUERANO CANAS,            )
JONATHAN TERCERO YANES,            )
MARLOS REYES, and                  )
DJAVIER DUGGINS,                   )
     Defendants.                   )

                                 ORDER
WOLF, D.J.                                            January 12, 2021

     In view of the parties' responses to the January 4, 2021 Order

(Dkt. No. 544), the January 13, 2021 hearing is hereby RESCHEDULED

for January 21, 2021, at 1:30 p.m.
